IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30382
                         Summary Calendar



ADEL MOUAWAD HANNA,

                                         Petitioner-Appellant,


versus

IMMIGRATION AND NATURALIZATION
SERVICE, KEITH HALL, Warden,
Federal Detention Center, Oakdale,

                                         Respondents-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 95_CV-579
                        - - - - - - - - - -
                          October 29, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Adel Mouawad Hanna, federal prisoner # 21812, argues that

the district court erred in denying his request for release

pending the disposition of his petition for habeas corpus relief.

     Hanna has not raised substantial constitutional claims that

will probably result in his obtaining habeas relief nor has he


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30382
                              - 2 -

demonstrated any other exceptional circumstances that justify his

release pending the disposition of this case.   Thus, the district

court did not err in denying Hanna’s request for release.   See

Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974).

      AFFIRMED.